Citation Nr: 0434285	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  04-11 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for right foot pes 
planus, currently evaluated as 10 percent disabling.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for a right knee 
disorder, to include as secondary to the veteran's service-
connected right ankle and right foot disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.

The veteran's appeal also initially included the issues of 
entitlement to an increased evaluation for tinnitus and 
entitlement to service connection for depression.  However, 
he withdrew the increased evaluation claim during his July 
2003 RO hearing and later withdrew the service connection 
claim during his November 2004 VA Travel Board hearing.

The issue of entitlement to service connection for a right 
knee disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran's right foot pes planus is productive of 
significant pain but has otherwise been shown to be within 
normal limits.

3.  The veteran's prior claim for service connection for 
bilateral hearing loss was denied in multiple RO decisions 
and in a September 2002 Board decision.

4.  Evidence received since the September 2002 Board decision 
is new but does not relate to an unestablished fact, namely 
the question of a causal relationship between current 
bilateral hearing loss and service, necessary to support the 
claim.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for right foot pes planus have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5276 (2004).

2.  New and material evidence has not been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.156, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefines VA's obligations with respect to 
its duty to assist the claimant with the development of facts 
pertinent to a de novo claim for VA benefits and includes an 
enhanced duty to notify the claimant as to the information 
and evidence necessary to substantiate a claim, regardless of 
whether the claim is de novo or represents an effort to 
reopen a previously denied claim.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim for 
an increased evaluation for right foot pes planus, and no 
further assistance is required in order to comply with VA's 
statutory duty to assist him with the development of facts 
pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran 
and has afforded him a comprehensive VA examination 
addressing his disorder.  

The Board is also satisfied that VA's duty to notify the 
veteran of the evidence necessary to substantiate both of his 
claims has been met.  The RO described such evidence in a 
series of letters issued between December 2002 and October 
2003.  By these letters, the RO has also notified the veteran 
of exactly which portion of that evidence was to be provided 
by him and which portion VA would attempt to obtain on his 
behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was further notified that he should submit any 
additional evidence that he had in support of his claims.  
See 38 C.F.R. § 3.159(b)(1).  

The Board also notes that, in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  In Pelegrini II, 
the Court also made it clear that where notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004 (July 16, 2004).

Here, the veteran was notified of VA's duties under the VCAA, 
as described above, prior to the first AOJ adjudication of 
his claims.  As such, the Board finds that no prejudice to 
the veteran will result from an adjudication of his claims in 
this Board decision, and remanding this case back to the RO 
for further VCAA development would result only in additional 
delay with no benefit to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).

II.  Entitlement to an increased evaluation for right foot 
pes planus

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

In a June 1948 rating decision, the RO granted service 
connection for right foot pes planus as proximately due to 
the veteran's service-connected right ankle disorder.  A 10 
percent evaluation was assigned, effective from April 1948.  
This evaluation has since remained in effect and is at issue 
in this case.

The veteran underwent a VA orthopedic examination in April 
2003.  During this examination, he reported pain with walking 
on uneven surfaces of the right foot.  
X-rays revealed mild hallux valgus of the right foot.  The 
examination revealed limited motion and marked pain of the 
ankle, but the report contained minimal findings with regard 
to the foot.  Accordingly, the RO sent this examination 
report back for an addendum.  In a May 2003 addendum, the 
examiner noted that further information was needed regarding 
the right foot, and she stated that "the examination of the 
feet" is "essentially within normal limits."  

During his July 2003 and November 2004 VA hearings, the 
veteran asserted that he had pain and weakness of the right 
foot, with some early deformity.

The RO has evaluated the veteran's right foot pes planus at 
the 10 percent rate under 38 C.F.R. § 4.71a, Diagnostic Code 
5276.  Under this section, a 10 percent evaluation for 
unilateral pes planus contemplates moderate acquired 
flatfoot, with the weight-bearing line over or medial to the 
great toe, inward bowing of the tendo achillis, and pain on 
manipulation and use of the feet.  A 20 percent evaluation 
for unilateral pes planus requires severe symptoms, including 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, an 
indication of swelling on use, and characteristic 
callosities.

In this case, the veteran's right foot pes planus has not 
been shown to be significantly symptomatic beyond pain and x-
ray findings of mild hallux valgus.  Even taking into account 
pain with motion testing, in view of DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1996) and 38 C.F.R. §§ 4.40 and 4.45, the 
veteran's overall symptomatology of the right foot falls well 
short of the criteria for a 20 percent evaluation.  None of 
the other specific symptoms indicated in these criteria has 
been shown in this case.  Rather, the veteran's right foot 
has been found to be functionally within normal limits.

Overall, the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 10 percent for 
right foot pes planus, and this claim must be denied.  In 
reaching this determination, the Board acknowledges that VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected right foot pes planus has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1), which concern the 
assignment of extra-schedular evaluations in "exceptional" 
cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).

III.  New and material evidence for service-connection for 
hearing loss

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim for service connection 
based on the same factual basis may not be considered.  
38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108, 
however, "[i] f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  

Under 38 C.F.R. § 3.156(a), "new and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The revised version of 
38 C.F.R. § 3.156(a) applies in this case because the 
veteran's claim was not received until December 2002, after 
the current regulation's effective date of August 29, 2001.  

The veteran's initial claim for service connection for 
hearing loss was denied by the RO in an unappealed rating 
decision in March 1998.  The veteran reapplied for this 
benefit in June 1999, but the RO, in an August 1999 rating 
decision, determined that new and material evidence had not 
been submitted to reopen his claim.  The veteran appealed 
this denial, but, in a September 2002 decision, the Board 
denied the veteran's claim on a de novo basis.

In its November 2002 denial, the Board noted that the 
veteran's in-service hearing evaluations were within normal 
limits and that bilateral hearing loss was not actually 
diagnosed until a March 2001 VA audiological evaluation 
revealed this disorder.  The Board also summarized a 
September 2001 VA audiological examination report containing 
an opinion, based on a claims file review, to the effect that 
the veteran's current bilateral hearing loss had its onset 
after service and was "less likely as not" related to 
service.

Under 38 U.S.C.A. § 7104(a), the Board's decision is final.  
The question for the Board now is whether new and material 
evidence has been received by the RO in support of the 
veteran's claims since the issuance of the September 2002 
Board decision.

Subsequent to the September 2002 Board decision, the RO has 
received additional medical evidence, including VA treatment 
records dated from March 2002 to November 2003.   

The noted VA medical records indicate current treatment for 
bilateral hearing loss.  None of these records, however, 
contain any commentary suggesting that this disorder is 
etiologically related to service.  While these records are 
"new," in the sense that this evidence is not merely 
duplicative of evidence of record at the time of the 
September 2002 Board decision, such evidence, by itself or 
when considered with previous evidence of record, does not 
relate to an unestablished fact necessary to substantiate the 
veteran's claim for service connection for bilateral hearing 
loss.  In this regard, the Board notes that, at the time of 
the September 2002 Board decision, current bilateral hearing 
loss had been diagnosed, and the fact that continued 
treatment has been necessitated is not relevant absent 
findings regarding the etiology of this disorder.

Indeed, the only new evidence of record supporting the 
veteran's claim is lay evidence, including his own testimony 
from VA hearings in July 2003 and November 2004 and 
statements from acquaintances received in January and 
November of 2003.  None of these individuals, however, has 
been shown to possess the requisite medical training or 
credentials needed to render a competent opinion as to 
medical causation.  Accordingly, these lay opinions do not 
constitute competent medical evidence and lack probative 
value for the purpose of reopening a previously denied claim 
for service connection.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988).

While the veteran has submitted new evidence in regard to his 
previously denied claim for service connection for bilateral 
hearing loss, it does not suggest a causal link between his 
current disorder and service.  Accordingly, this evidence 
does not relate to an unestablished fact necessary to 
substantiate this particular claim.  Consequently, new and 
material evidence to reopen the veteran's claim has not been 
received, and this appeal must be denied.
  

ORDER

The claim of entitlement to an increased evaluation for right 
foot pes planus, currently evaluated as 10 percent disabling, 
is denied.

New and material evidence has not been submitted to reopen a 
claim for service connection for bilateral hearing loss, and 
the appeal is denied as to this issue.


REMAND

There is conflicting medical evidence of record as to whether 
the veteran's claimed right knee disorder is etiologically 
related to his right ankle and foot disorders, for which 
service connection is in effect.  The VA examiner who 
conducted a May 2003 VA orthopedic examination found no 
causal relationship between these disorders.  However, a 
different VA doctor noted in records dated in June and August 
of 2003 that the veteran's old right ankle disorder 
aggravated his right knee disorder.  It is not clear that 
either treatment provider had an opportunity to review the 
veteran's claims file in support of their opinions.  As such, 
to resolve these conflicting opinions, a comprehensive VA 
examination and opinion based upon a claims file review is 
needed.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be afforded a VA 
orthopedic examination, with an examiner 
who has had an opportunity to review the 
entire claims file.  Based on the claims 
file review and the examination results, 
this examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that incurrence or 
aggravation of the veteran's right knee 
disorder is proximately due to, or the 
result of, his service-connected right 
ankle and right foot disorders.  All 
opinions provided by the examiner must be 
supported by a complete rationale in a 
typewritten report.

2.  Then, the veteran's claim for service 
connection for a right knee disorder, to 
include as secondary to his service-
connected right ankle and right foot 
disorders, should be readjudicated.  If 
the determination of this claim remains 
unfavorable, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond before this case 
is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



